Citation Nr: 0802895	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-28 010A	)	DATE
	)
	)


THE ISSUE

Whether the January 25, 2006 decision by the Board of 
Veterans' Appeals (Board) involved clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from December 1976 to December 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt of the moving party's September 
2006 statement alleging clear and unmistakable (CUE) in a 
decision by the Board issued on January 25, 2006.

In the January 25, 2006 decision, the Board determined that a 
March 1981 Administrative Decision, which concluded that the 
veteran's disabilities from a September 1979 automobile 
accident were not incurred in the line of duty and were the 
result of his own willful misconduct, was the product of CUE.  
By that same decision, the Board considered the implied issue 
of an earlier effective date for certain of the veteran's 
disabilities that resulted from the September 1979 automobile 
accident, and granted an effective date of December 22, 1979, 
for the award of service connection for residuals of a left 
arm fracture and residuals of a fractured mandible.  The 
Board did not adjudicate the implied issue of an earlier 
effective date for the remaining service-connected 
disabilities associated with the same in-service motor 
vehicle accident, to include left arm scars, left ulnar nerve 
damage, loss of motion of the left wrist, and face scar.

Inasmuch as the Board's January 2006 decision found CUE in 
the March 1981 Administrative Decision, that part of the 
Board's decision fully resolved on appeal the matters 
concerning "line of duty and misconduct" and thus remains 
undisturbed.


FINDINGS OF FACT

1.  The veteran is currently service connected for residuals 
of an in-service motor vehicle accident, to include residuals 
of a left arm fracture, evaluated as 20 percent disabling 
effective December 22, 1979; residuals of a fractured 
mandible, evaluated as noncompensable effective December 22, 
1979; left arm scars, evaluated as 10 percent disabling 
effective June 15, 1994; left ulnar nerve damage, evaluated 
as 10 percent disabling effective June 15, 1994; loss of 
motion of the left wrist, evaluated as noncompensable, 
effective June 15, 1994; and scar of the face, evaluated as 
noncompensable effective June 15, 1994.  

2.  The January 25, 2006 Board decision adjudicated the 
implied claim of entitlement to an earlier effective date for 
two of the veteran's residual disabilities associated with 
his in-service motor vehicle accident, and assigned an 
earlier effective date as of December 22, 1979 for the grant 
of service connection for the residuals of a left arm 
fracture and the residuals of a fractured mandible; the 
January 25, 2006 Board decision did not adjudicate the 
implied claims of entitlement to an earlier effective date 
for left arm scars, left ulnar nerve damage, loss of motion 
of the left wrist, or the scar of the face.  

3.  The January 25, 2006 Board decision did not consider all 
implied claims for an earlier effective date for service-
connected residuals of his in-service motor vehicle accident.  

4.  The uncontroverted evidence shows that the veteran 
sustained injuries of the left arm and mandible, and also 
received left arm and facial scars, and sustained loss of 
motion of the left wrist, in a September 1979 vehicle 
accident during active service. 

5.  The uncontroverted evidence will not support a finding of 
left ulnar nerve damage at the time of the RO's March 1981 
denial of the veteran's original claim of entitlement to 
service connection for residuals of a September 1979 motor 
vehicle accident.

6.  The claim of service connection for the residuals of the 
September 1979 vehicle accident, to include the residuals of 
a left arm fracture, residuals of a fractured mandible, left 
arm and facial scars, and loss of motion of the left wrist 
was received within one year of his December 21, 1979, 
discharge from military service.  


CONCLUSIONS OF LAW

1. The January 25, 2006 Board decision was clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2007).  

2.  An earlier effective date of December 22, 1979, for the 
grant of service connection for the residuals of a left arm 
fracture, residuals of a fractured mandible, left arm scars, 
loss of motion of the left wrist, and scar of the face, is 
assigned.  38 C.F.R. § 3.400(b)(2)(i) (2004).  

3.  An effective date earlier that June 15, 1994, for the 
grant of service connection for left ulnar nerve damage, is 
not warranted.  38 C.F.R. § 3.400(b)(2)(i) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA is not applicable to motions for 
revision of a Board decision on the grounds of CUE. Livesay 
v. Principi, 15 Vet. App. 165 (2001).  

II.  Analysis

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE. 38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2006).  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, found at 38 C.F.R. Part 20 (2006). Rule 1403, found at 
38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides that: Clear and unmistakable error is 
a very specific and rare kind of error. It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error. Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied. 38 C.F.R. § 
20.1403(a).  

A finding of CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made. 38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable. 38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error. (1) Changed diagnosis. 
A new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision. (2) Duty to assist. The 
Secretary's failure to fulfill the duty to assist. (3) 
Evaluation of evidence. A disagreement as to how the facts 
were weighed or evaluated. 38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).  

VA's failure to consider all aspects of a claim does not 
render its decision non-final, but instead is properly 
challenged through a CUE motion.  See Andrews v. Nicholson, 
421 F.3d 1278, 1281 (Fed. Cir. 2005).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative. The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates. If the applicable decision involved more than 
one issue on appeal, the motion must identify the specific 
issue, or issues, to which the motion pertains. Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling. 
38 C.F.R. § 20.1404(a).  

If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision 
has the same effect as if the decision had been made on the 
date of the prior decision. 38 U.S.C.A. § 7111.  

In this case, the veteran asserts that the Board erred in its 
January 25, 2006 decision by failing to grant an earlier 
effective date for his service-connected left arm scars and 
left ulnar nerve damage.  The Board also notes that the 
January 25, 2006 decision failed to adjudicate implied claims 
for an earlier effective date for face scars and loss of 
motion of the left wrist. 

In making its determination in January 2006, the Board found 
that a claim of service connection for the residuals of a 
September 1979 motor vehicle accident was received in January 
1980, approximately one month after the veteran's December 
21, 1979 discharge from military service.  The Board also 
found that the motor vehicle accident resulted in a left arm 
fracture and fractured mandible.  The Board therefore found 
that an earlier effective date of December 22, 1979, for the 
grant of service connection for residuals of a left arm 
fracture and residuals of a fractured mandible, was 
warranted.  The Board, however, failed to consider other 
implied claims for an earlier effective date for the other 
service-connected disabilities resulting from the September 
1979 motor vehicle accident, specifically left arm scars, 
left ulnar nerve damage, loss of motion of the left wrist, 
and scar of the face.  

Here, as explained below, the Board finds that the January 
2006 Board would have granted an earlier effective date for 
the veteran's implied claims of entitlement to an earlier 
effective date for left arm scars, loss of motion of the left 
wrist, and scar of the face, had it specifically considered 
these claims.  The January 25, 2006 Board, however, would not 
have granted an earlier effective date for the veteran's 
service-connected left ulnar nerve damage, as the medical 
evidence in March 1981 did not establish nerve damage at that 
time.

In this regard the Board notes that the January 25, 2996 
Board found that the March 1981 administrative decision had 
contained clear and unmistakable error.  As a result, the 
Board concluded that the implied issue of an earlier 
effective date for service connection for the disabilities 
from the September 1979 vehicle accident, to include 
residuals of a left arm fracture and residuals of a fractured 
mandible, was also for consideration.  The Board also found 
that there was no dispute that the veteran filed a claim for 
service connection for these disabilities in January 1980, 
which was approximately one month after discharge from 
service on December 21, 1979.  Furthermore, the Board found 
that there was no dispute that the September 1979 vehicle 
accident occurred during service, or that it resulted in the 
left arm fracture and fractured mandible.  Therefore, the 
Board found that an effective date of December 22, 1979, for 
the grant of service connection for the residuals of a left 
arm fracture and the residuals of a fractured mandible was 
warranted.  See 38 C.F.R. § 3.400(b)(2)(i).  

Here, the Board notes that the veteran's original January 
1980 claim was for paralysis of the left arm and for broken 
jaw, among other disabilities.  The veteran's March 1980 VA 
examination also notes that the veteran suffered multiple 
disabilities related to his September 1979 motor vehicle 
accident, including scars of the left arm, limited motion of 
the left wrist, and scars of the face.  In this regard, the 
Board notes that a report of examination or hospitalization 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or VA 
issue, if the report relates to a disability which may 
establish entitlement. 38 C.F.R. §3.157(a).  The Board finds 
therefore that a claim for scars of the left arm and face, 
loss of motion of the left wrist, and nerve damage to left 
arm, was reasonably raised by the veteran in his original 
claim.  Had these claims been specifically considered by the 
Board in January 2006, the January 2006 Board would have 
found likewise.

In addition, the Board finds that the medical evidence in 
March 1981 supported a finding that the veteran suffered  
scars to the face and left arm, and loss of motion of the 
left wrist as a result of his in-service motor vehicle 
accident.  Had the January 2006 Board considered these 
matters, therefore, it would have granted an earlier 
effective date for these residuals as well.

The January 2006 Board would not, however, have granted an 
earlier effective date for left ulnar nerve damage.  In this 
regard, the Board notes that, with respect to increased 
ratings, if an increase in disability occurs within one year 
prior to the date of claim, then the increase is effective as 
of the date the increase was "factually ascertainable."  If 
the increase occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. §5110(b) (2); Harper v. Brown, 
10 Vet App 125 (1997); 38 C.F.R. §3.400(o); VAOPGCPREC 12-98 
(1998).  In making this determination the Board must consider 
all of the evidence, including that received prior to 
previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 
(1997).

Here, the medical evidence as of March 2001 does not indicate 
that the veteran sustained nerve damage to his left arm as a 
result of the September 1979 motor vehicle accident.  For 
example, inpatient treatment notes from September 1979 
indicated open fracture mid-left radius and ulna with 
dislocations of the left elbow, but no nerve or artery 
involvement.  Left elbow dislocation was indicated, but 
neurovascular status was indicated to be intact.  And a May 
1980 VA examination report indicated no paralysis of the left 
arm at that time.  

As there was no diagnosed nerve damage from the veteran's 
September 1979 motor vehicle accident in the medical evidence 
as of March 1981, the January 2006 Board would not have 
granted an earlier effective date for this disability. 

Based, on the forgoing, the Board finds that is was error in 
the January 2006 Board's adjudication to fail to consider the 
veteran's implied claims for an earlier effective date for 
left arm scars, left ulnar nerve damage, loss of motion of 
the left wrist, and face scar.  A revision of that decision 
is therefore warranted.  38 C.F.R. § 20.1403(c).  

The Board's January 2006 decision is therefore revised to 
include a determination that an earlier effective date of 
December 22, 1979 for the grant of service connection for 
left arm scars, loss of motion of the left wrist, and scar of 
the face, is warranted.  Based on the medical before the RO 
in March 1981 an earlier effective date for left ulnar nerve 
damage, however, is not warranted.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b).  


ORDER

1.  As the January 25, 2006 Board decision contains clear and 
unmistakable error, an effective date of December 22, 1979, 
for the grant of service connection for left arm scars, loss 
of motion of the left wrist, and face scar, is granted; the 
January 25, 2006 Board decision is revised to this extent 
only.  

2.  The motion for revision of the January 25, 2006 Board 
decision on the grounds of clear and unmistakable error in 
the denial of an earlier effective date for the grant of 
entitlement to service connection for left ulnar nerve 
damage, is denied.  




____________________________________________
Deborah W. Singleton
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


